- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Table of Contents 1.1Declaration and identification of the persons responsible for the content of this form 7 2.1/2.2Identification and compensation paid to the independent auditors: 8 2.3 Other material information: 9 3.1Financial information: 10 3.2Non-Accounting Indicators . 11 3.3Events subsequent to December 31, 2009, that could have a material effect on the financial statements for fiscal year 2009: 12 3.4 Policy for the allocation of net income in the last three fiscal years: 13 3.5 Summary of dividends paid and net income retained: 14 3.6 Dividends declared on retained income or reserves constituted in previous fiscal years: 15 3.7Level of indebtedness: 16 3.8 Companys total obligations according to maturity date: 17 3.9 Other relevant information: 18 4.1 Risk factors that could influence decisions to invest in the Company's securities: 19 4.2 Expectations regarding a decrease or increase in the Companys exposure to relevant risks: 25 4.3 Non-confidential and material lawsuits, administrative or arbitration proceedings to which the Company or its subsidiaries are party: 26 4.4 Non-confidential and material lawsuits, administrative or arbitration proceedings to which the Company or its subsidiaries are party and whose counterparties are administrators or former administrators, controlling shareholders or former controlling shareholders, or investors of the Company or its subsidiaries: 31 4.5 Impacts in case of loss and amounts involved in material confidential proceedings to which the Company or its subsidiaries are parties: 32 4.6 Recurrent or related lawsuits, administrative and arbitration proceedings, based on similar facts and lawsuits, in which the Company or its subsidiaries are parties, which are not confidential and are jointly relevant to their business: 33 4.7 Other material contingencies not covered by the previous items: 34 4.8 Information on rules from the foreign issuers country of origin and from the country where the securities of the foreign issuer are held in custody: 35 5.1 Quantitative and qualitative disclosure on the market risks to which the Company is exposed, including those related to foreign exchange and interest rates: 36 5.2 Describe the market risk management policy adopted by the Company, its objectives, strategies and instruments: 37 5.3 Significant changes in the main market risks or in the policy for managing financial risks related to the last fiscal year: 38 5.4 Other relevant information: 39 6.1/6.2/6.4Incorporation of the Company, final maturity and date of registration with CVM: 40 6.3 Summary of the Companys history: 41 6.5 Main corporate events such as incorporations, mergers, spin-offs, share mergers, the sale and acquisition of shareholding control and the sale and acquisition of important assets, which the Company and/or its subsidiaries or associated companies have undergone: 42 6.6 Bankruptcy petitions involving significant amounts and requests for judicial or extra-judicial reorganization: 51 6.7Other relevant information: 52 7.1 Summary description of the activities of the Company and its subsidiaries: 53 7.1.1. Mining 53 7.1.2. Steelmaking 53 7.1.3. Other Activities 54 7.2 Operating segments: 56 7.2.1Mining 56 7.2.2Steelmaking 57 7.2.3 Other Activities and Products 58 7.3 Products and services: 60 7.3.1 Mining 60 7.3.2 Steelmaking 61 7.3.3 Cement 62 7.4 Relevant clients (accounting for more than 10% of the Companys total revenue): 66 7.5 Significant effects of government regulations on the Companys operations: 67 7.6 Information on countries in which the Company has earned significant revenue: 70 7.7 Regulations of the countries where the Company has obtained significant revenues: 71 7.8 Other long-term relations relevant to the Company: 72 7.9 Other relevant information: 73 8.1 Describe the Companys economic group 74 8.2 Organization chart of the economic group: 76 8.3 Restructurings, mergers, split-offs, stock mergers, sale and acquisition of control and sales of important assets: 77 8.4 Other relevant information: 79 9.1 Non-current assets relevant for the development of the Companys activities, indicating especially: 80 9.1Relevant non-current assets/ 9.1.a  Properties 81 9.1Relevant non-current assets/ 9.1.b  Patents, brands, licenses, concessions, franchises, and technology transfer agreements 83 9.1Relevant non-current assets/ 9.1.C  Companies in which the company holds an interest 9.2 Other relevant information: 10.1 Management should comment on: 10.2 Management should comment on: 10.3 Material effects on the Companys financial statements and results caused by or expected to be caused by the following events: 10.4 Management should comment on: 10.5 Executive Officers should indicate and comment on critical accounting policies adopted by the Company, including Managements accounting estimates concerning uncertain and relevant matters to describe the Companys financial situation and results that require subjective or complex judgments, such as: provisions, contingencies, revenue recognition, tax credits, long-lived assets, the useful life of non-current assets, pension plans, foreign currency translation adjustments, environmental recovery costs, criteria for impairment tests on assets and financial instruments. 10.6 Internal controls adopted to ensure the preparation of reliable financial statements: 10.7 Aspects referring to eventual public offering of shares: 10.8 Relevant items not disclosed in the Company's financial statements: 10.9 With regard to each item not included in the financial statements indicated in item 10.8, comment on the following: 10.10 Main elements of the Company's business plan: 10.11 Other factors significantly impacting operating performance that were not identified or commented on in other items of this section. 11.1 Projections disclosed and premises . 11.2Monitoring of and changes to the disclosed projections . 12.1 Companys administrative structure, as established in its Bylaws and internal regulations: 12.2 Rules, policies and practices related to the general meetings: 12.3 Dates and newspapers for the publication of information required by Law 6,404/76 12.4 Rules, policies and practices related to the Board of Directors: 12.5If any, describe the arbitration clause in the Companys Bylaws for the resolution of conflicts between shareholders and between shareholders and the Company by means of arbitration: 12.6. Breakdown and professional experience of managers and members of the audit committee: 12.7. Members of statutory committees and audit, financial and compensation committees 12.9 Existence of marital or stable relationships or relationships of kinship up to the second degree between any of the managers of the Company or its subsidiaries and parent companies 12.10 Relationsahips of subordination, service provision or control in the last three fiscal years between the management of the Company or its subsidiaries, parent companies and others 12.11 Agreements (including insurance policies) establishing the payment or refund of expenses incurred by any member of the Companys management, on account of compensation for damages to third parties or the Company, or due to penalties exacted by government agents or agreements with the purpose of concluding administrative proceedings or lawsuits through the exercise of their duties: 12.12Provide any other information that the Company deems relevant: 13.1 Policies and practices for the compensation of members of the board of directors, executive board, fiscal council, statutory committees, audit, risk and financial and compensation committees, addressing the following aspects: 13.2 Total compensation of the Board of Directors, Statutory Executive Board and Fiscal Council 13.3 Variable compensation in the last three years and compensation expected for the current year for the Board of Directors, Statutory Executive Board and Fiscal Council: 13.4 Share-based compensation during the last three fiscal years and expected for the current fiscal year, paid to the members of the Board of Directors and Statutory Executive Board: 13.5 State the number of shares or other ownership interests held by members of the Board of Directors, Statutory Executive Board or Fiscal Council, either directly or indirectly, in Brazil or abroad, as well as other securities convertible into shares or or other ownership interests issued by the Company, its direct or indirect controllers, subsidiaries or jointly-owned subsidiaries at the close of the last fiscal year: 13.6 Share-based compensation for the Board of Directors and Statutory Executive Board in the last fiscal year and expected for the current fiscal year: 13.7 Information regarding stock options held by members of the Board of Directors and Statutory Executive Board at the close of the last fiscal year: 13.8 Stock options exercised and stock given as share-based compensation to members of the Board of Directors and the Statutory Executive Board in the last three fiscal years: 13.9 Necessary information for the understanding of data disclosed in items 13.6 to 13.8 (including the method used for share and option pricing): 13.10 Information on private pension plans granted to Board members and Statutory Executive Officers: 13.11 Maximum, minimum and average compensation paid to members of the Board of Directors, Statutory Executive Board and Fiscal Council in the last 3 fiscal years: 13.12 Describe all contractual arrangements, insurance policies or compensation mechanisms for management in case of termination or retirement, indicating financial consequences incurred by the Company: 13.13 Percentage of total compensation of each body, as recognized in the Companys results, for members of the Board of Directors, Statutory Executive Board or Fiscal Council that are direct or indirect related parties of the controllers, according to all applicable accounting rules governing the matter: 13.14 Amounts paid to members of the Board of Directors, Statutory Executive Board and Fiscal Council, by body, for any reason not related to their position (i.e. commissions, consulting or advisory fees) as recognized in the Companys results . 13.15 Amounts recognized in the results of the Companys direct or indirect controllers, jointly-controlled subsidiaries or subsidiaries, as compensation for members of the Board of Directors, Statutory Executive Board, or Fiscal Council, by body, specifying the type of payment and to whom it was paid: 13.16 Other material information: 14.1 Describe the Companys human resources, providing the following information: 14.2 Describe any relevant changes to the numbers disclosed in item 14.1 above 14.3 Describe the Companys employee compensation policies, detailing: 14.4 Describe the relationship between the Company and the unions: 15.1/15.2Shareholdings : 15.3Capital distribution 15.4 The Company may add an organization chart of its controlling shareholders, identifying the direct and indirect controlling shareholders and shareholders who own five percent or more of a given class or type of shares . 15.5 Information on shareholders agreements regulating the exercise of voting rights or the transfer of Companys shares that are filed at the Companys headquarters and to which the controlling shareholder is a party : 15.6 Material changes in the interests of other members of the Companys controlling group and management : 15.7 Other material information: Rules, policies and practices of the Company regarding transactions with related parties (as defined by the accounting rules that address this matter) : 16.2 Information on transactions with related parties : 16.3 In relation to each of the transactions or set of transactions made in the last fiscal year mentioned in item 16.2 : 17.1General information on the Companys capital stock 17.2Increases in Capital Stock 17.3Information on stock splits, reverse splits and bonus issues 17.4Information on reductions in capital stock 17.5Other material information: 18.1Stock rights 18.2 Statutory rules that limit the voting rights of key shareholders or that oblige them to hold a public offer for the acquisition of shares : Exceptions and restrictive clauses relative to equity or political rights set forth in the bylaws : 18.4 Trading volume and the highest and lowest share prices traded 18.5 Other securities issued by the Company 18.6 Brazilian markets in which the Companys securities can be traded : 18.7 Securities admitted for trading overseas : 18.8 Public issues held by the Company or by third parties, including parent companies, subsidiaries and affiliated companies, related to the Companys securities : 18.9 Public offers by the Company for the acquisition of shares issued by third parties : 18.10 Other material information : 19.1 Information on Company share buyback programs 19.2 Changes in treasury securities 19.3 Information on treasury securities on December 31, 2009 19.4 Other material information 20.1 Securities trading policY 20.2 Other material information 21.1 Rules, requirements or internal procedures adopted by the Company to ensure that the information to be publicly disclosed is collected, processed and reported in an accurate and timely manner . 21.2 The Companys disclosure p olicy for material acts or facts (including the procedures related to the confidentiality of undisclosed material information ): 21.3 Officers responsible for the implementation, maintenance, evaluation and monitoring of the information disclosure policy 21.4 Other material information : 22.1 The acquisition or sale of any material asset not considered a normal operation in the Company's businesses : 22.2 Material changes in the execution of the Companys businesses : 22.3 Relevant contracts signed by the Company and its subsidiaries which are not directly related to its operational activities : 22.4 Other material information : 1.1 - Declaration and identification of the persons responsible for the content of this form Name of the person responsible for the content of the form PAULO PENIDO PINTO MARQUES Position Investor Relations Officer Name of the person responsible for the content of the form BENJAMIN STEINBRUCH Position Chief Executive Officer The above Officers declare that: a. they have reviewed this reference form; b. all the information contained herein is in compliance with CVM Rule 480, particularly articles 14 to 19 of same; c. said information gives a true, accurate and complete picture of the Company's economic and financial situation, the risks inherent to its activities and its securities. 7 2.1/2.2 - Identification and compensation paid to the independent auditors: CVM code 418-9 Name KPMG Auditores Independentes Individual Taxpayers Registry (CPF) or Corporate Taxpayers ID (CNPJ) 57.755.217/0001-29 Services provided on 04/02/2007 Specialist responsible for the services Anselmo Neves Macedo Specialists CPF (individual taxpayers ID) 033.169.788-28 Address Rua Dr. Renato Paes de Barros, 33, 17 o andar, Itaim Bibi, São Paulo, SP, Brasil, CEP 04530-940 Description of services provided Audit Total compensation paid to the independent auditors by service The total amount of compensation paid to KPMG Auditores Independentes for auditing services provided in the fiscal year ended December 31, 2009, was R$4,685 thousand 8 2.3 Other material information: None. 9 3.1 - Financial information: R$ December 31, 2009 December 31, 2008 December 31, 2007 Shareholders equity Total assets Net revenues Gross profit Net income Number of ex-treasury shares (units) Book value per share (R$) Earnings per share 10 3.2 Non-Accounting Indicators a) amount and b) conciliation between the amounts disclosed and the amounts in the audited financial statements : Consolidated 2009 2008 2007 Net Income for the period 2,598,665 5,774,149 2,922,350 (-) Net financial result 251,377 2,780,731 (316,237) (-) Social contribution 177,451 221,790 258,736 (-) Income tax 513,607 733,009 755,800 (-) Depreciation and amortization 787,249 840,303 1,132,276 (-) Equity income _ 97,212 109,684 (-) Other net revenue (expenses) (722,148) (3,901,307) 7,675 Adjusted EBITDA 3,606,201 6,545,889 4,870,284 c) Reasons why the Company believes this indicator is more appropriate for the correct understanding of its financial situation and operating results . Adjusted EBITDA represents net income (loss) before the financial result, income and social contribution taxes, depreciation and amortization and other revenue and expenses. Adjusted EBITDA should not be regarded as an alternative to net income (loss) as an indicator of the Companys operating performance or as an alternative to cash flow as an indicator of liquidity. Management believes that adjusted EBITDA is a practical measurement of the Companys operating performance and enables comparisons with other companies.
